Mr. Chief Justice Hernández
delivered the opinion of the court.
On March 30, 1920, Antonio Matos Ocasio filed in the clerk’s office of the District Court of San Juan, Section 2, a complaint against Antero Caraballo Mangual praying that the defendant be ordered to execute in favor of the plaintiff a public deed conveying a certain urban propertjr consisting of a house and lot which are described in the complaint.
The complaint was signed by plaintiff Antonio Matos Ocasio and at the hearing on several motions made by the defendant the latter moved that the complaint be dismissed because the plaintiff had appeared in his own behalf and had signed the complaint without engaging an attorney-at-law to represent him as provided by section 51 of the Code of Civil Procedure. After the defendant had sworn that the plaintiff was not a licensed attorney the court entered judgment on April 12, 1920, dismissing the complaint because the plaintiff had not been represented by a licensed attorney-at-law.
Prom that judgment the plaintiff appealed to this court and alleges the following as the only ground of the appeal:
“Unlawful or erroneous construction and application by the trial *867court of section 51 of the Code of Civil Procedure in the light of the jurisprudence of the Supreme Court in its judgment of May 9, 1909.”
The section cited reads as follows:
“Every action must be prosecuted in the name of the real party in interest, except as otherwise provided in this Code. Appearance in court shall be made through an attorney legally empowered to exercise his profession under the provisions of this law.”
And the jurisprudence cited was that established by this court in the case of Hernández v. The District Court, 15 P. R. R. 251. In construing said section 51 of the Code of Civil Procedure in that case we reached the conclusion that the section refers to actions in which a party may desire to be represented by another person and that in such cases appearance should be made by a practicing- attorney and not by one who merely holds a power of attorney, for it could not have been the intention of the Legislature to exclude parties from being heard unless represented by counsel. The grounds of this doctrine were amply set forth in the casé cited and we see no reason to depart from it in this case.
The judgment appealed from is reversed and the case remanded to the lower court for further proceedings not inconsistent with this opinion.

Reversed and remanded.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.